Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 7, 2021

                                      No. 04-21-00498-CV

                IN THE INTEREST OF R.J.G, R.J.G, D.G.M, CHILDREN

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2020FLD000020D4
                       Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER

        In this accelerated appeal, the reporter’s record was due on November 18, 2021. See
TEX. R. APP. P. 35.1(b). Court reporter Blanca Hill requested additional time to file the
reporter’s record and subsequently filed the record on December 3, 2021.
       The reporter’s record is accepted as timely as of that date.   See TEX. R. APP. P. 35.3.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court